Citation Nr: 1604829	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis. 
 
2. Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2010 rating decision of the VA Regional Office (RO) in New York, New York.  
 
While the RO reopened the claim during pendency of the appeal, the legal determination whether new and material evidence has been submitted is reserved to the Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
 
In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. In the absence of a timely perfected appeal a January 2008 decision denying entitlement to service connection for multiple sclerosis is final. 
 
2. Evidence submitted since the January 2008 rating decision raises a reasonable possibility of substantiating this claim.
 
3. The evidence is at least evenly balanced as to whether the Veteran's current multiple sclerosis disability was incurred in service.


CONCLUSIONS OF LAW

1. The January 2008 rating decision denying entitlement to service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).
 
2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3. Resolving reasonable doubt in the Veteran's favor, multiple sclerosis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.
 
New and Material Evidence 
 
In a January 2008 rating decision, VA denied entitlement to service connection for multiple sclerosis.  The Veteran did not appeal; therefore, the January 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014).
 
The January 2008 rating decision was the last final denial of the Veteran's claim.  In September 2009, the Veteran filed a claim to reopen the previously denied issue.  
 
When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
The Board finds that a private medical opinion dated in February 2011 submitted by the Veteran is "new and material" evidence for purpose of reopening the claim.  The opinion was not previously of record and addresses the question whether there is a nexus between the Veteran's current multiple sclerosis disability and his active service.  This opinion, presumed credible, raises a reasonable possibility of substantiating the claim; accordingly, the claim is reopened.  38 U.S.C.A. § 5108.
 
Entitlement to Service Connection 
 
The Veteran contends that his current multiple sclerosis disability that was first diagnosed in 2001 initially manifested during his period of active service.  After weighing the evidence of record, the Board will grant the claim under the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
To that end, the Veteran has a current diagnosis of multiple sclerosis.  Competent and credible evidence has been provided establishing a nexus between this disability and service.  In February 2011, J.L, M.D., the Veteran's neurologist, provided an opinion stating that after reviewing the Veteran's clinical history that his first clinical symptoms of his current multiple sclerosis disability occurred in the late 1960's or early 1970's.  The physician noted that the Veteran reported episodes of leg weakness that lasted weeks at a time and that limb weakness in 2001 prompted him to seek an evaluation that resulted in his diagnosis of multiple sclerosis. 

Additionally, the Veteran was provided a VA examination in August 2011 that opined that this Veteran's multiple sclerosis was at least as likely as not related to his active service.  The examiner noted that it is highly unusual to have the new onset of a demyelinating disease such as multiple sclerosis at the age of 50.  The examiner stated that the disease tends to have an onset in patients who are in their late teens to 20s, and that the Veteran reported a history of episodic fatigue and lateral leg numbness during this period. 

The Board notes that evidence from the Veteran's service treatment records indicates that the Veteran's symptoms of fatigue, chills, anorexia, and nasal and chest congestion were attributed to an upper respiratory infection during his active service; however, testing for tuberculosis and mononucleosis were negative and chest x-rays were reported to be normal.  The VA examiner indicated that it would be speculative to attempt to differentiate whether symptoms of fatigue were due to a respiratory infection as opposed to multiple sclerosis greater than 20 years after the incident.
 
Even assuming the that the Veteran's symptoms of fatigue were due upper respiratory conditions, there is no evidence of record indicating that the Veteran's symptoms of recurrent lower extremity weakness were due to an upper respiratory infection; however, these symptoms were attributed to his multiple sclerosis by his neurologist and the VA examiner stated that these symptoms are frequently underreported by those that suffer from multiple sclerosis.  The Board finds the Veteran's statements regarding recurrent symptoms of leg weakness and fatigue during service to be competent and credible.  

The Veteran did not enter service with a diagnosis of multiple sclerosis, but there is competent evidence that his current disorder was incurred during service.  His statements, in conjunction, with the medical evidence of record, including the medical opinion from, J.L, M.D., at least place the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for multiple sclerosis is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for multiple sclerosis is reopened.
 
Entitlement to service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


